Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
La parte peticionaria, Luis G. Román Torres y otros, nos solicita que revisemos la Sentencia dictada el 10 de octubre *493de 1995 por el Tribunal de Circuito de Apelaciones. En dicha sentencia se dictaminó que por no haberse adjudicado previamente la controversia planteada ante el Tribunal de Primera Instancia, en el Caso Núm. KCD 90-0331, no aplica la defensa de cosa juzgada. Entendemos que el tribunal a quo erró en su dictamen; por no resolver así la mayoría, disentimos.
I
En un caso seguido por José A. Medina Marrero, poste-riormente substituido por American Realty Investment Corp. (en adelante American Realty), contra Iris Nereida Alicea Aponte, Civil Núm. KCD 90-0331 sobre cobro de dinero, se dictó sentencia en rebeldía el 3 de agosto de 1990, la cual condenó a la demandada a pagar la cantidad de doce mil dólares ($12,000), intereses, costas, gastos y hono-rarios de abogado. El 18 de septiembre de 1991 se presentó una orden de anotación de embargo en el Registro de la Propiedad sobre el referido inmueble, como parte de los trámites para la ejecución de la sentencia. El embargo se anotó el 24 de septiembre de 1991. Mientras tanto, el 10 de junio de 1991 la señora Alicea Aponte vendió la propiedad objeto de la anotación posterior de embargo al Sr. René Aponte Caratini mediante una escritura pública. El 10 de junio de 1992 se presentó para su inscripción en el Registro de la Propiedad la compraventa del inmueble a favor del señor Aponte Caratini. El 5 de octubre de 1992 se celebró una subasta pública en ejecución de sentencia mediante la cual se vendió judicialmente la propiedad al señor Román Torres y esposa.
El 6 de octubre de 1992 el señor Aponte Caratini pre-sentó una moción para intervenir en el pleito Núm. KCD90-0331. A ello se opuso American Realty, alegando que la compraventa otorgada por la señora Alicea Aponte a favor del señor Aponte Caratini estaba acompañada de una *494presunción de haberse celebrado en fraude de acreedores, por haber sido efectuada luego de haber recaído la senten-cia(1) contra la vendedora, y otra presunción de fraude por haberse enajenado a título gratuito, ya que el notario otor-gante del contrato no dio fe de la entrega del precio de la compraventa.(2) Solicitó que se declarase la nulidad del contrato. El 21 de diciembre de 1992 el tribunal de instan-cia le notificó una orden al señor Aponte Caratini para que, en el término de quince (15) días desde la notificación de la orden, replicara a las alegaciones de la parte demandante, lo que nunca hizo. El 10 de febrero de 1993 el tribunal emitió una orden, mediante la cual denegó la moción de intervención, y la fundamentó el 28 de abril de 1993.
En su dictamen, el tribunal sentenciador dispuso que al título de compraventa le acompañaban las presunciones mencionadas y que éstas no fueron rebatidas por el señor Aponte Caratini. Resolvió que la transacción de compra-venta “se hizo en fraude de acreedores y por tanto el inter-ventor carece de título alguno”. Apéndice, pág. 52.
Aponte Caratini solicitó la reconsideración por el tribunal, pidiendo que se celebrase una vista evidenciaría en la que se le permitiera refutar las presunciones aludidas.
Argüyó que la parte demandante no alegó haber sido peijudicada por la enajenación ni tampoco por la ausencia de otro recurso legal para hacer efectivo su crédito, y que ambos son requisitos esenciales de la acción pauliana. Im-pugnó, además, sobre el fundamento de que había sido pri-vado de su propiedad sin el debido proceso de ley. La mo-ción fue declarada no ha lugar, sin expresión de funda-*495mentos. El señor Aponte Caratini acudió a este Tribunal mediante un recurso de certiorari, el cual fue denegado por un craso incumplimiento con las disposiciones de nuestro reglamento y por no haber acreditado nuestra jurisdicción.
El 28 de septiembre de 1994 el señor Aponte Caratini presentó ante el Tribunal de Primera Instancia una acción independiente, Caso Núm. KAC94-1429, de nulidad de su-basta y venta judicial, contra Román Torres y su esposa, de Medina Marrero y de American Realty. La parte deman-dada, Román Torres y esposa, reconvino por los daños ale-gadamente sufridos al no poder disponer de su propiedad y, posteriormente, presentó una moción de sentencia sumaria en la que alegó que los planteamientos presentados fueron previamente adjudicados en el Caso Núm. KCD-90-0331, por lo que procedía la defensa de cosa juzgada.
En su oposición a la moción de sentencia sumaria, la parte demandante señaló que la existencia del caso anterior no estaba en controversia ni que él era el titular regis-tral del inmueble objeto de la controversia, sino que mera-mente tocaba dirimir la procedencia en derecho de dictar sentencia sumaria y la aplicabilidad de la doctrina de la cosa juzgada.(3) La moción de sentencia sumaria fue decla-rada no ha lugar. Se solicitó la reconsideración del dicta-men y el tribunal de instancia no emitió resolución alguna, por lo que se consideró como rechazada de plano.
La parte demandada recurrió al Tribunal de Circuito de Apelaciones mediante un recurso de certiorari en revisión de la resolución dictada. En éste expuso similares plantea-mientos de derecho a los discutidos en su moción de sen-tencia sumaria.
El Tribunal de Circuito de Apelaciones confirmó al tribunal recurrido mediante su Sentencia de 10 de octubre de 1995, cuya notificación fue archivada en autos el 25 de oc-*496tubre de 1995. Fundamentó su sentencia en que, al nunca haberse alegado ni resuelto en el primer caso lo relativo a la ausencia de otros medios para que el acreedor hiciera valer su acreencia ni sobre el perjuicio causádole por la enajenación y siendo estos requisitos esenciales de la ac-ción pauliana, la controversia trabada en el pleito de autos nunca había sido concluyentemente adjudicada, por lo que no aplica la defensa de cosa juzgada ni su vertiente de impedimento colateral por sentencia. Señaló, asimismo, que en ocasiones los tribunales se han negado a aplicar en forma inflexible la defensa de cosa juzgada cuando hacerlo derrotaría los fines de la justicia, y que el caso de marras resultaba apropiado para someterlo a ese balance y escrutinio. Dispuso que a pesar de que los hechos esencia-les del caso, según alegados por los demandados, no esta-ban en controversia, como cuestión de derecho no procedía dictar la sentencia sumaria a su favor.
En su recurso ante nos presentado el 14 de noviembre de 1995 la parte recurrente señala:
A. Erró el Tribunal de Circuito de Apelaciones, al confundir la acción rescisoria pauliana con la de nulidad radical y absoluta por simulación.
B. Erró el Tribunal de Circuito de Apelaciones, al determinar que no era de aplicación la doctrina de cosa juzgada y/o impe-dimento colateral por sentencia. (Énfasis suprimido.) Petición de certiorari, pág. 9.
Alega la parte recurrente que la presunción establecida en el Caso Núm. KCD 90-0331 fue de simulación absolu-ta,(4) y que al no ser rebatida según ordenado por el tribunal, se dictó la resolución para denegar la intervención y resolver que el recurrido Aponte Caratini carecía de título alguno. Arguye que ño aplican los fundamentos esgrimidos *497por el tribunal recurrido contra la aplicación de la doctrina de impedimento colateral por sentencia en cuanto a que los requisitos de la acción pauliana no son los mismos que los de una acción de nulidad.
La parte recurrida, en su objeción a que se revoque la sentencia, alega que lo resuelto en el Caso Núm. KCD 90-0331 fue la rescisión del contrato de compraventa y no su nulidad. Expone que no compareció dentro del término concedídole por el juez de primera instancia porque no te-nía que hacerlo. En primer lugar, sostiene que se pretendió convertir el incidente de intervención en una acción rescisoria. En adición, el título que reclamaba la persona a quien se le adjudicó la subasta descansaba en una anota-ción de embargo que fue hecha con posterioridad a la fecha de adquisición del título de propiedad por el recurrido. En-tiende éste que su título no podía ser cancelado mediante una oposición a su intervención; que era necesaria la pre-sentación de una demanda; que la resolución fue dictada sin jurisdicción, y que se le privó de su propiedad sin el debido proceso de ley. Veamos.
1 I — i
La defensa de cosa juzgada figura en nuestro Código Civil en el capítulo relativo a la prueba de las obligaciones y, en específico, en la sección relativa a las presunciones. El Art. 1204 del Código Civil, 31 L.P.R.A. see. 3343, dispone, en lo pertinente, que:
Contra la presunción de que la cosa juzgada es verdad, sólo será eficaz la sentencia ganada en juicio de revisión.
Para que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta iden-tidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.
El efecto de la doctrina de cosa juzgada, cuando ésta aplica, es que la sentencia dictada en un pleito anterior *498impide que se litiguen en un pleito posterior, entre las mis-mas partes y sobre la misma causa de acción y de cosas, las cuestiones ya litigadas y adjudicadas, y aquellas que pu-dieron haber sido litigadas y adjudicadas con propiedad en la acción anterior. Véanse: Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Mercado Riera v. Mercado Riera, 100 D.P.R. 940 (1972); Isaac Sánchez v. Universal C.I.T. Credit, 95 D.P.R. 372 (1967); Capó Sánchez v. Srio. de Hacienda, 92 D.P.R. 837 (1965); Riera v. Pizá, 85 D.P.R. 268 (1962); Sastre v. Cabrera, 75 D.P.R. 1 (1953); Manrique Gil v. Goffinet, 37 D.P.R. 336 (1927).
En términos generales, puede afirmarse que la regla está fundada en consideraciones de necesidad y de orden público, en el interés del Estado en que se le ponga fin a los litigios y que no se eternicen las cuestiones judiciales, en la conveniencia de dar la debida dignidad a los fallos de los tribunales y en la deseabilidad de que no se someta en dos (2) ocasiones a un ciudadano a las molestias que supone litigar la misma causa. Véanse: S. de 5 de julio de 1924, Núm. 87, T. 163, III Jurisprudencia Civil 504; Pagán Hernández v. U.P.R., supra; Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533 (1975); Pérez v. Bauzá, 83 D.P.R. 220 (1961); F. De León y Olarieta, Observaciones filosóficojurídicas acerca de la autoridad de cosa juzgada, 44 Rev. Gen. Leg. Jur. 5, 15-22 (1874).
La doctrina en cuestión es parte de nuestro Derecho Civil y es innecesario, excepto para fines comparativos, acu-dir a otras fuentes para su análisis. Véanse: Lausell Marxuach v. Díaz de Yáñez, supra; A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981); Ramos González v. Félix Medina, 121 D.P.R. 312 (1988). Sin embargo, nuestra juris-prudencia no ha vacilado en acudir a distintas fuentes para interpretar la doctrina de cosa juzgada, recurriendo tanto a los textos españoles como a las fuentes de derecho común, aun cuando difieren en varios aspectos.
*499Estas diferencias han permitido el desarrollo de una vertiente de la cosa juzgada, el impedimento colateral por sentencia. Aplica ésta cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida realmente y se determina por una sentencia válida y final aunque estén implicadas causas de acción distintas. Véanse: Vidal v. Monagas, 66 D.P.R 622 (1946); Long Corporation v. Tribl. de Distrito, 72 D.P.R. 788 (1951); Fuentes v. Tribl. de Distrito, 73 D.P.R. 959 (1952); Pereira v. Hernández, 83 D.P.R. 160 (1961); A & P Gen. Contractors v. Asoc. Caná, supra.
De la propia fuente estatutaria de la doctrina surgen los requisitos constitutivos de res judicata-, que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada concurra la más perfecta identidad entre las cosas, las cau-sas, los litigantes y la calidad con que lo fueron.
Teniendo presente los principios generales aplicables de nuestra jurisprudencia, veamos los hechos del recurso ante nos para determinar si, en efecto, concurren los elementos necesarios. Lo primero que se pone de manifiesto es que ciertamente está presente el requisito de identidad; esto es, identidad de las cosas, el “objeto o materia sobre la cual se ejercita la acción”. Lausell Marxuach v. Díaz de Yáñez, supra, pág. 535. La cosa o el objeto es el contrato de com-praventa otorgado entre la señora Alicea Aponte y el señor Aponte Caratini y la propiedad mediante éste vendida, la cual es la misma que fuera ejecutada judicialmente en el primer procedimiento, y cuya ejecución fue impugnada por el señor Aponte Caratini. Cualquier duda al respecto se disipa al aplicar la regla de Lacoste para determinar si hay o no identidad de objeto: “[La hay si] estatuyendo sobre el objeto de una demanda, el Juez está expuesto a contradecir una decisión anterior afirmando un derecho nacido o na-ciente o un derecho afirmado por esta decisión precedente. Si no puede estatuir más que exponiéndose a esta contra-dicción hay identidad de objeto.” E. Jiménez Asenjo, Sobre *500el alcance real de la cosa juzgada (en torno a una jurispru-dencia nueva), 184 Rey. Gen. Leg. Jur. 63, 73 esc. 1 (1948).
Asimismo, no existe duda de que está presente el requi-sito de identidad de causas. Recuérdese que causa "es el motivo de pedir”. Q.M. Scaevola, Código Civil, 2da ed., Madrid, Ed. Reus, 1958, T. XX, pág. 535. Se constituye el re-quisito de identidad de causas “cuando la nueva acción es-tuviera como embe[b]ida en la primera o fuese consecuencia inseparable de la misma”. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, págs. 303-304. Véanse: Mercado Riera v. Mercado Riera, supra; Acevedo v. Western Digital Caribe, Inc., 140 D.P.R. 452 (1996). Para cumplir con este requisito “basta que se refiera al mismo asunto, aunque en el uno se aborde totalmente y sólo par-cialmente en el otro”. Scaevola, op. cit., pág. 534. Véanse: Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212 (1992); Acevedo v. Western Digital Caribe, Inc., supra. Manresa señala: “Para los efectos de la cosa juzgada, la palabra causa tiene un sentido que no es de razón o motivo de un contrato o acto jurídico. Significa el fundamento capital, el origen de las acciones o excepciones planteadas y resueltas, y no debe confundirse con los medios de prueba ni con los fundamentos legales de las pretensiones deduci-das por las partes.” (Enfasis en el original.) Manresa, op. cit., pág. 301. Así, el Tribunal Supremo de España ha dic-taminado que “ la causa equivale a un fundamento o razón de pedir, siendo la acción mera modalidad procesal que es necesario ejercitar para que aquélla tenga efectividad en juicio’ ”. S. de 30 de octubre de 1965, según citada en Worldwide Food Dis., Inc. v. Colón et al., 133 D.P.R. 827, 835 (1993). Véase A & P Gen. Contractors v. Asoc. Caná, supra, pág. 765.
Tanto en la acción de autos como al solicitar la interven-ción en la primera acción —que fue denegada— el motivo de pedir, el fundamento capital, el origen de las acciones y *501el asunto al que se refieren son los mismos. Se cuestiona la validez del contrato de compraventa mediante el cual el señor Aponte Caratini alega haber adquirido la propiedad ejecutada. Habiendo identidad de causa, resulta innecesa-rio considerar la cuestión de impedimento colateral por sentencia. Véase A & P Gen. Contractors v. Asoc. Caná, supra.
En cuanto a la identidad de las personas, basta señalar que son las mismas partes las que de nuevo se enfrentan sobre el mismo asunto. Apunta Manresa, op. cit., pág. 311:
La calidad en que las partes litiguen en los pleitos no puede confundirse con la respectiva situación procesal de actor o reo, porque entonces el demandado en el primer pleito, con sólo de-mandar él luego podría renovar la cuestión ya fallada. La cali-dad en que las partes lo fueron se refiere a su relación con los derechos y acciones que ejercitan, y así cabrá que renueve un litigio el que por derecho propio reclamó una cosa, si luego lo hace como mandatario, cesionario o heredero de otra persona.
Vistos los requisitos doctrinales de la defensa, forzoso es concluir que todos están presentes en el caso de autos. Aponte Caratini está reclamando el mismo derecho, por los mismos fundamentos, a las mismas personas y en la misma calidad que lo hizo en el Caso Núm. KCD 90-0331. Nos parece claro que entre el actual pleito Núm. KAC 94-1429 y el proceso de intervención del Caso Núm. KCD 90-0331 existe identidad de partes, de cosa y de causa de acción. La controversia realmente quedó trabada en cuanto al derecho del interventor como alegado dueño de la finca en cuestión.
III
El presente recurso plantea una cuestión interesante en cuanto, técnicamente, Aponte Caratini no fue original-mente parte en el primer pleito. Sin embargo, debemos destacar que no es lo resuelto originalmente en el Caso Núm. KCD 90-0331 lo que se le intenta oponer como cosa *502juzgada. Fue al denegársele su moción de intervención que el Juez de primera instancia dictaminó la carencia de titu-laridad por parte de Aponte Caratini. Resuelve la mayoría que, por Aponte Caratini no haber sido parte en el primer pleito, no se cumple con el requisito de identidad de partes y, por lo tanto, no aplica la defensa de cosa juzgada. No estamos de acuerdo.
Debemos recordar que “en Puerto Rico tenemos la situa-ción particular de que rigen dos sistemas de derecho, uno en el campo sustantivo, y otro de índole procesal, producto de la influencia del derecho anglosajón proveniente de los Estados Unidos. Con miras a crear un derecho autóctono, nuestra posición siempre ha sido aprovechar los mejores elementos de ambos sistemas (sin menoscabo de acudir a otras latitudes), armonizarlos y hacerlos formar parte de nuestro ordenamiento jurídico”. A & P Gen. Contractors, Inc. v. Asoc. Caná, supra, pág. 762. A pesar de que nuestra doctrina en el ámbito de la cosa juzgada proviene del De-recho Civil, nuestras reglas de procedimiento civil son, en gran parte, traídas de las federales.
En Ninlliat v. Suriñach et al., 27 D.P.R. 74, 78-79 (1919), adoptamos la posición siguiente:
“Cuando algún hecho fundamental o cuestión sustancial para la determinación de ambas acciones ha sido resuelto en un pleito anterior, y el mismo hecho o cuestión está otra vez en controversia entre las mismas partes, el fallo del mismo en el primer pleito será concluyente, si se presentare en debida forma, de la misma cuestión en el último pleito, sin tener en cuenta la cuestión de ... si es o no la misma forma de procedimiento.” (Enfasis suplido.)
... Para invocar con éxito la defensa de cosa juzgada precisa no sólo la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron, sí que también que la sentencia anterior por su naturaleza o por dis-posición de la ley resuelva definitivamente el asunto. Muñoz v. Pardo, 68 D.P.R. 612, 618 (1948). Véanse, también: Meléndez v. Cividanes, 63 D.P.R. 4 (1944); Balasquide v. Luján, 45 D.P.R. 548 (1933).
*503La Regla 21.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, al entender en las intervenciones como cuestión de de-recho, dispone:
Mediante oportuna solicitud, cualquier persona tendrá dere-cho a intervenir en un- pleito (a) cuando por ley o por estas reglas se le confiere mi derecho incondicional a intervenir; o (b) cuando el solicitante reclame algún derecho o interés en la pro-piedad o asunto objeto del litigio que pudiere de hecho quedar afectado con la disposición final del pleito.
Como puede observarse, la disposición citada le impone límites a la intervención. El solicitante debe reclamar al-gún derecho o interés en la propiedad o en el asunto que sea objeto del litigio, y debe demostrar que tal derecho o interés puede, de hecho, quedar afectado por la disposición final del pleito. La regla obliga a utilizarse un criterio de orden pragmático. ¿Existe de facto un interés que amerite protección? ¿Quedaría afectado, como cuestión práctica, tal interés por la áusencia del interventor en el caso? El aná-lisis puede variar de pleito a pleito. En el fondo, la decisión depende del equilibrio que persigue lograrse en la situa-ción específica entre los valores en conflicto: el interés en la economía procesal representada por la solución en un solo pleito de varias cuestiones relacionadas entre sí y el inte-rés en evitar que los pleitos se compliquen y eternicen innecesariamente. Véanse: 7A Wright, Miller and Kane, Federal Practice and Procedure Sec. 1904, págs. 483 y 509 (1986); Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767 (1981). Es evidente que un tribunal al cual se le soli-cita que reconozca el derecho a intervenir en un pleito ante su consideración tiene que examinar y dirimir la existencia del interés reclamado por el peticionario. Así lo hizo el juez de primera instancia al denegarle la intervención al señor Aponte Caratini, quien evidentemente era parte en dicho proceso de intervención.
*504IV
En Estados Unidos se le ha dado el efecto de cosa juz-gada a las denegatorias de intervención como cuestión de derecho cuando en éstas se ha resuelto una controversia legal que se presenta posteriormente en una acción judicial independiente. Enterprise Bank v. Magna Bank of Missouri, 92 F.3d 743 (8vo Cir. 1996); James v. Wampanoag Tribal Council, 499 N.E.2d 1213 (1986); Unites States v. Harris, 733 F.2d 994 (2do Cir. 1984); Reed v. Frey, 458 P.2d 386 (Ariz. 1969); Brotherhood of Loc. Fire & Eng. v. Seaboard Coast Line R. Co., 413 F.2d 19 (5to Cir. 1969); Cheyenne River Sioux Tribe of Indians v. United States, 338 F.2d 906 (8vo Cir. 1964), cert. denegado, 382 U.S. 815 (1965). El fundamento esbozado para darle tal efecto es que la parte afectada, al no utilizar su derecho de apela-ción sobre dicha determinación, está posteriormente impe-dida de relitigar el mismo asunto. La doctrina prevale-ciente en la jurisdicción federal es que las denegatorias de las mociones de intervención son apelables en aquellos ca-sos cuando la intervención se solicita como una cuestión de derecho, mas no cuando se solicite como una permisible. 7 Cyclopedia of Federal Procedure 3d Sec. 24.47, págs. 83—85 (1992); 3 Moore’s Federal Practice 3d, págs. 85-91; Wright and Miller and Kane, supra, Vol. 7C, Sec. 1923, págs. 507-518; Railroad Trainmen v. B. & O.R. Co., 331 U.S. 519 (1947).
A pesar de que estas órdenes son de naturaleza interlo-cutoria, por lo que se podría entender que el tribunal revi-sor sólo tendría que atender estos recursos discrecional-mente,(5) se ha interpretado que una orden que deniegue una moción de intervención como cuestión de derecho “es final para el apelante”, por lo que existe un derecho de apelación’ para revisarlas.(6) Williams v. Katz, 23 F.3d 190 *505(7mo Cir. 1994); Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370 (1987); Railroad Trainmen v. B. & O.R. Co., supra; Cyclopedia of Federal Procedure, supra; Moore, supra; Wright, Miller and Kane, supra, Vol. 7C, Sec. 1923, págs. 507-518.
Debemos destacar que el dictamen que denegó la mo-ción de intervención en el Caso Núm. KCD-90-0331 es una sentencia y no una resolución. La Regla 43.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, define el término “senten-cia” como cualquier determinación del tribunal que re-suelva finalmente la cuestión litigiosa y de la cual pueda apelarse o solicitarse revisión. En consonancia con lo anterior, en reiteradas ocasiones hemos resuelto que si un tribunal dicta una resolución, pero ésta verdaderamente pone fin a la controversia entre las partes, la resolución consti-tuirá una sentencia final de la cual puede interponerse el recurso de apelación. Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996); A.F.F. v. Tribunal Superior, 93 D.P.R. 903 (1967); Arroyo v. Quiñones, 77 D.P.R. 513 (1954). Para enmarcar un dictamen judicial dentro de las clasificaciones de resolución o de sentencia se deben evaluar sus efectos jurídicos y no sólo su denominación.
En Rodríguez v. Tribunal Municipal y Ramos, 14, D.P.R. 656, 664 (1953), explicamos la diferencia entre una resolu-ción y una sentencia. Señalamos allí lo siguiente:
No es muy difícil concluir que existe una diferencia conceptual categórica entre una “resolución” y una “sentencia”. Nin-guna de las dos constituye un término genérico dentro del cual pueda entenderse comprendida la otra específicamente. Una resolución pone fin a un incidente dentro del proceso judicial, mientras una sentencia pone fin a la controversia entre las par-tes mediante una adjudicación final.
La denegatoria a la moción de intervención puso fin a las controversias relativas a la validez del contrato otor-gado entre la señora Alicea Aponte y el señor Aponte Ca-ratini y el interés propietario de éste sobre la propiedad *506ejecutada. Es evidente que se trata de una sentencia de la cual podía apelar el señor Aponte Caratini.(7)
De acuerdo con el derecho anteriormente enunciado, concluimos que los fundamentos esbozados por el tribunal de primera instancia en su denegatoria tienen fuerza de cosa juzgada en este pleito. No cabe duda alguna sobre el hecho de que el dictamen del Juez del Tribunal de Primera Instancia fue uno considerado y fundamentado a los efec-tos de decretar la carencia de título válido por parte del señor Aponte Caratini. Basta una somera lectura de dicho dictamen para así confirmar este hecho. El Juez del Tribunal de Primera Instancia fundamentó su decisión estable-ciendo que:
Cuando la parte interventora adquiere el título de propiedad el día 10 de junio de 1991, hacía nueve (9) meses con diez (10) días, que el Tribunal había dictado sentencia condenando a la parte demandada al pago de la suma reclamada por los demandantes. Es por ello que al título de propiedad del inter-ventor lo acompaña la presunción de haberse transmitido frau-dulentamente, y corresponde a él rebatir tal presunción.
Como si lo anteriormente fuera poco, en la escritura de com-praventa del interventor, el notario autorizante no dio fe de que en su presencia el comprador pagó el importe de la compraventa.
Como hemos visto, corresponde al interventor acreditar que efectuó el pago del precio de la compraventa. Este Tribunal mediante orden fechada 8 de enero de 1993, declaró con lugar la moción de la parte demandante titulada “Moción Solicitando Se Paralice Todo Este Caso, Excepto lo Ordenado por el Tribunal el Día 19 de Noviembre de 1992”, en la que en el apartado tercero de la súplica solicitó que se le concediera al interventor el plazo de quince días para presentar prueba al Tribunal que derrotara la presunción de que su título es fraudulento. Esta *507orden fue notificada el 15 de enero de 1993, y transcurrió el término de quince (15) días sin que el interventor anunciara y presentara la prueba que destruyese esa presunción. Por lo que al día de hoy el título se presume en fraude de acreedores.
Por lo anteriormente expresado al título de interventor tam-bién lo acompaña la presunción de ser en fraude de acreedores, y habiendo tenido amplia oportunidad la parte interventora de poder rebatir esta presunción de ley y no haberlo hecho, se re-suelve que la transacción de compraventa en que el interventor adquirió título se hizo en fraude de acreedores y por tanto el interventor carece de título alguno. (Énfasis suplido.) Resolu-ción del Tribunal de Primera Instancia, págs. 2-3.
El interés propietario del recurrido sobre la finca em-bargada y vendida ya ha sido considerado y adjudicado previamente por un tribunal de justicia. Esa adjudicación es, al día de hoy, final y firme.
Poco importa si la actuación del juez sentenciador fue o no correcta o si los fundamentos esbozados por éste son correctos. La defensa de res judicata puede invocarse aun-que los fundamentos de la sentencia sean erróneos, siem-pre que se hubiera dictado con jurisdicción y en ausencia de fraude. Bolker v. Tribunal Superior, 82 D.P.R. 816 (1961). Como señala Manresa,
... el fundamento de la cosa juzgada no está en una preten-sión de infalibilidad en el juzgador, ni menos en el intento de ocultar sus errores, sino que se encuentra en la esencia misma de la resolución judicial, que no merecería tal nombre ni ten-dría fuerza y resultado, si no se fortaleciera de ese modo. Es por tanto, una consecuencia directa de la autoridad necesaria al fallo, y en un orden eminentemente práctico tiene el funda-mento indiscutible de que sin esa fuerza atribuida a lo juzgado, los pleitos nunca tendrían fin. Manresa, op. cit, pág. 279.
El señor Aponte Caratini se encuentra impedido de re-litigar el mismo asunto mediante una acción impugnatoria del proceso de subasta seguido para vender la propiedad en controversia. Debió utilizar el mecanismo de apelación que tenía disponible para revisar la sentencia dictada. Se equi-*508voca la mayoría al dictaminar que el dictamen que denegó la intervención no es una sentencia.
Por los fundamentos antes expuestos, disentimos.

 “[Art. 1249.] Contratos que se presumen celebrados en fraude de acreedores.
“Se presumen celebrados en fraude de acreedores todos aquellos contratos por virtud de los cuales el deudor enajenare bienes a título gratuito.
“También se presumen fraudulentas las enajenaciones a título oneroso hechas por aquellas personas contra las cuales se hubiere pronunciado antes sentencia con-denatoria en cualquier instancia, o expedido mandamiento de embargo de bienes.” Art. 1249 del Código Civil, 31 L.P.R.A. see. 3498.


 Según lo resuelto en Lebrón v. Fresno & Co., et al., 39 D.P.R. 901 (1929), y en Ledesma Marrero v. Ledesma Marrero, 84 D.P.R. 167 (1961).


 La cual alega que no procede por razón de que no existe la más perfecta identidad entre las cosas, las causas, los litigantes y la calidad con que lo fueron, y porque se le privó de su propiedad sin el debido proceso de ley.


 Primero, porque la escritura se otorgó cuando ya había mediado una senten-cia condenatoria contra la señora Alicea, y segundo, porque no existía causa en cuanto se alegaba el recibo de una cantidad de dinero con anterioridad al otorga-miento de la escritura.


 28 U.S.C. sec. 1292(b).


 28 U.S.C. sec. 1291.


 Véase la opinión de conformidad emitida por el Juez suscribiente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri, y la opinión concurrente del Juez Asociado Señor Negrón García en Progressive Finance v. LSM Gen. Const. Inc., 144 D.P.R. 796 (1998). Allí la situación fáctica era similar a la del caso de autos. Los cuatro (4) Jueces que fundamentaron su voto concurrieron en la evaluación concluyente de que la denegatoria de la moción de intervención era, en efecto, una sentencia.